                Case 2:20-cv-00416-RSM Document 19 Filed 12/08/20 Page 1 of 6




1                                              HONORABLE RICARDO S. MARTINEZ

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT
8                         WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
9

10   Western Towboat Company,                     *
11
            Plaintiff,                     *      IN ADMIRALTY
12

13   v.                                    *      CASE NO: C20-416-RSM
14   Vigor Marine, LLC,                    *      JOINT MOTION TO EXTEND
15                                                EXPERT DISCLOSURE
                                                  DEADLINE
16
            Defendant.                     *
17                                                NOTE FOR HEARING
18
                                           *      MONDAY, DECEMBER 7, 2020

19          *       *     *    *     *     *      *    *        *         *        *   *

20
      Joint Motion and
21                                                     Simms Showers LLP
      Order to Extend                                  201 International Circle
22    Expert                                           Suite 230
                                                       Baltimore, Maryland 21030
      Disclosure                                       Ph: 410-783-5795
23
      Deadline, No. 20‐                                Fax 410-510-1789

24    416 RSM ‐ 1

25
              Case 2:20-cv-00416-RSM Document 19 Filed 12/08/20 Page 2 of 6




1           Western Towboat Company (“Western”) and Vigor Marine’s (“Vigor”)

2    move jointly to extend to February 5, 2021 (from December 30, 2020) the present
3
     case schedule deadline for disclosure of expert testimony.
4

5           As grounds for this motion, Western and Vigor state that they have engaged
6
     in discovery but the relatively complex issues of the case require further time for
7

8    identification of experts and presentation of expert reports.

9           All other case dates would remain the same.
10
            Western and Vigor respectfully request this Court to grant their motion and
11

12   herewith submit a draft order.

13   ///
14
     ///
15
     ///
16

17   ///
18   ///
19
     ///
20
      Joint Motion and
21                                                          Simms Showers LLP
      Order to Extend                                       201 International Circle
22    Expert                                                Suite 230
                                                            Baltimore, Maryland 21030
      Disclosure                                            Ph: 410-783-5795
23
      Deadline, No. 20‐                                     Fax 410-510-1789

24    416 RSM ‐ 2

25
             Case 2:20-cv-00416-RSM Document 19 Filed 12/08/20 Page 3 of 6




1          Dated: December 7, 2020.

2      GASPICH LAW OFFICE PLLC               SIMMS SHOWERS LLP
3
       /s/ Anthony J. Gaspich                /s/ J. Stephen Simms
4
       Anthony J. Gaspich, WSBA No. 19300    J. Stephen Simms
5      8094 Barthrop Pl NE                   201 International Circle, Suite 230
       Bainbridge Island, WA 98110           Baltimore, Maryland 21030
6
       Tel. (206) 956-4204                   Ph: 410-783-5795
7      Fax: (206) 956-4214                   Fax 410-510-1789
8      tony@gaspichwilliams.com              jssimms@simmsshowers.com
9      Attorneys for Plaintiff Western       Attorneys for Plaintiff Western
10     Towboat Company                       Towboat Company
11
       SCHWABE, WILLIAMSON &
12     WYATT, P.C.
13
       By: /s/ David R. Boyajian
14     David R. Boyajian, WSBA #50195
15     Email: dboyajian@schwabe.com
       Noah Jarrett, WSBA #31117
16     Email: njarrett@schwabe.com
17     1211 SW 5th Ave., Suite 1900
       Portland, OR 97204
18

19     Attorneys for Defendant Vigor
20
       Marine, LLC
     Joint Motion and
21                                                  Simms Showers LLP
     Order to Extend                                201 International Circle
22   Expert                                         Suite 230
                                                    Baltimore, Maryland 21030
     Disclosure                                     Ph: 410-783-5795
23
     Deadline, No. 20‐                              Fax 410-510-1789

24   416 RSM ‐ 3

25
             Case 2:20-cv-00416-RSM Document 19 Filed 12/08/20 Page 4 of 6




                                          ORDER
1

2
           The parties having so stipulated, and the Court finding good cause for

3    entry hereof,
4

5          NOW, THEREFORE, IT IS HEREBY ORDERED that the date for disclosure
6
     of expert testimony shall be extended to February 5, 2021, all other dates in the
7

8    Order Setting Trial and Related Dates (dkt 14) remaining the same.
9

10
           Dated this 8th day of December, 2020.

11

12

13

14
                                           A
                                           RICARDO S. MARTINEZ
                                           CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20
     Joint Motion and
21                                                       Simms Showers LLP
     Order to Extend                                     201 International Circle
22   Expert                                              Suite 230
                                                         Baltimore, Maryland 21030
     Disclosure                                          Ph: 410-783-5795
23
     Deadline, No. 20‐                                   Fax 410-510-1789

24   416 RSM ‐ 4

25
             Case 2:20-cv-00416-RSM Document 19 Filed 12/08/20 Page 5 of 6




1    Presented by:

2    SIMMS SHOWERS LLP
3
     /s/ J. Stephen Simms
4    J. Stephen Simms
5
     201 International Circle, Suite 230
     Baltimore, Maryland 21030
6    Ph: 410-783-5795
7    Fax 410-510-1789
     jssimms@simmsshowers.com
8

9    GASPICH LAW OFFICE PLLC
10

11
     s/Anthony J. Gaspich
     Anthony J. Gaspich, WSBA No. 19300
12   Attorneys for Plaintiff
13   1000 Second Avenue, Suite 3330
     Seattle, WA 98104
14   Tele. (206) 956-4204
15   Email: tony@gaspichwilliams.com
16
     Attorneys for Plaintiff Western Towboat Company
17

18

19

20
     Joint Motion and
21                                                     Simms Showers LLP
     Order to Extend                                   201 International Circle
22   Expert                                            Suite 230
                                                       Baltimore, Maryland 21030
     Disclosure                                        Ph: 410-783-5795
23
     Deadline, No. 20‐                                 Fax 410-510-1789

24   416 RSM ‐ 5

25
             Case 2:20-cv-00416-RSM Document 19 Filed 12/08/20 Page 6 of 6




1    Approved as to form;
     Notice of presentation waived
2

3    SCHWABE, WILLIAMSON & WYATT, P.C.
4

5    By: /s/ David R. Boyajian
     David R. Boyajian, WSBA #50195
6
     Email: dboyajian@schwabe.com
7    Noah Jarrett, WSBA #31117
8    Email: njarrett@schwabe.com
     1211 SW 5th Ave., Suite 1900
9    Portland, OR 97204
10
     Attorneys for Defendant Vigor Marine, LLC
11

12

13
                             CERTIFICATE OF SERVICE
14

15         I hereby certify that on December 7, 2020, I caused the foregoing to be filed
16
     on this Court’s CM/ECF system for service on all record counsel.
17

18
                                                         /s/ J. Stephen Simms

19

20
     Joint Motion and
21                                                       Simms Showers LLP
     Order to Extend                                     201 International Circle
22   Expert                                              Suite 230
                                                         Baltimore, Maryland 21030
     Disclosure                                          Ph: 410-783-5795
23
     Deadline, No. 20‐                                   Fax 410-510-1789

24   416 RSM ‐ 6

25
